                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         BEAUMONT DIVISION

SAMAD SEFIANE,                                            §
                                                          §
                 Plaintiff,                               §    CIVIL ACTION NO. 1:19-CV-00345
                                                          §
v.                                                        §
                                                          §    JUDGE MICHAEL TRUNCALE
JEFFERSON COUNTY CORRECTIONAL                             §
FACILITY HEALTH CARE PROVIDER,                            §
                                                          §
                 Defendant.                               §


         ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING THE
             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Samad Sefiane (“Plaintiff” or “Mr. Sefiane”), a prisoner confined at the Wynne

    Unit 1 of the Texas Department of Criminal Justice, Correctional Institutions Division (TDCJ-

    CID), proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against the

    Jefferson County Correctional Facility Health Care Provider.2 Plaintiff requested leave to proceed

    in forma pauperis. [Dkt. 1]. The Court ordered that this matter be referred to the Honorable Zack

    Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to

    applicable laws and orders of this Court. The magistrate judge recommends denying plaintiff

    leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(g) and dismissing the action

    because Plaintiff does not face imminent physical danger.

                                                 I.       BACKGROUND

           Plaintiff’s complaint concerns his medical treatment (or the lack thereof) at the Jefferson

    County Correctional Facility and at the Wynne Unit.3 While in the Jefferson County Correctional


1
  Located in Huntsville, Texas, which is within the Southern District of Texas.
2
  Plaintiff’s Complaint originally named “TDCJ Healthcare Provider Walker County” as a defendant, however those
claims have been severed and will proceed in a separate civil action. [Dkt. 3].
3
  See supra note 2 (explaining that Plaintiff’s claims arising from the Wynne Unit in Huntsville, Texas are severed and
                                                           1
 facility, Plaintiff alleges that he suffered “severe chest pains due to the fact of being assaulted by

 victim and officer.” [Dkt. 1, p. 6]. Plaintiff’s only other allegation against the Jefferson County

 Correctional facility is that the “healthcare provider refused to release [his] medical records.”

 [Dkt. 1, p. 7].

                                                   II.      DISCUSSION

          The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record and the pleadings. Mr. Sefiane filed a “Motion for

 Reconsideration and New Trial” [Dkt. 6], which the Court liberally construes as objections to the

 magistrate judge’s Report and Recommendation. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

 (holding that a document filed pro se is to be liberally construed, and a pro se complaint,

 however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

 by lawyers); Estelle v. Gamble, 429 U.S. 97, 106 (1976). Because Plaintiff filed objections to the

 magistrate judge’s Report and Recommendation, the Court has conducted a de novo review of the

 objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b). The

 Court accepts the magistrate judge’s Report and Recommendation.4

          For the following reasons, the Court finds that Plaintiff’s objections are without merit,

 thus Plaintiff’s motion for leave to proceed in forma pauperis [Dkt. 1] is DENIED.

    1. The Prison Litigation Reform Act

          28 U.S.C. § 1915 is designed to ensure that indigent litigants have meaningful access to

 the federal courts, in other words no citizen shall be denied an opportunity to commence an

 action solely because poverty makes it impossible to pay the costs of litigation. Denton v.

 Hernandez, 504 U.S. 25, 31 (1992). However, a litigant whose litigation costs are assumed by

will proceed in a separate civil action).
4
  This Court has provided a more exhaustive and illustrative discussion to explain this Court’s reasoning to both parties
involved.
                                                            2
the public lacks an economic incentive to refrain from filing frivolous lawsuits. Ball v. Famiglio,

726 F.3d 448, 452 (3d Cir. 2013) (internal citation omitted). To reduce the quantity and improve

the quality of prisoner suits, the Prison Litigation Reform Act (“PLRA”) created the “three

strikes” rule. 28 U.S.C. § 1915(g).

       The “three strikes” rule bars an inmate who has had three prior actions or appeals

dismissed as frivolous, malicious, or for failure to state a claim from proceeding in a civil action

in forma pauperis. Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003); Abdul-Akbar v.

McKelvie, 239 F.3d 307, 314 (3d Cir. 2001) (en banc). However, the prisoner is not barred from

proceeding in the action if they are under imminent danger of serious physical injury at the time

the action is filed. 28 U.S.C. § 1915(g). Additionally, the three strikes provision does not bar the

inmate from filing additional actions, it is only a bar to proceed in forma pauperis (free of

litigation costs). Shelton, 319 F.3d at 1050.

       The Court finds that the “three strikes” rule applies to Plaintiff’s action because he has

filed at least three prior lawsuits that were dismissed as frivolous or for failure to state a claim

upon which relief may be granted. See Sefiane v. Beaumont Police Dep’t, No. 1:18-CV-24 (E.D.

Tex. Feb 22, 2018); Sefiane v. Desshotel, No. 1:18-CV-54 (E.D. Tex. April 23, 2018); Sefiane v.

District Attorney 354, No. 1:18-CV-275 (E.D. Tex. Aug. 16, 2018).

  2. Plaintiff does not face imminent danger

      In McAlphin, the Eighth Circuit held that an inmate made sufficient pleadings to show that

he faced imminent danger. McAlphin v. Toney, 281 F.3d 709, 711 (8th Cir. 2002). There, the

inmate suffered an oral infection because he was denied several tooth extractions due to a

deliberate indifference to his serious medical needs. Id. The Eighth Circuit also found imminent

danger when an inmate was placed near his “enemies” and stabbed on multiple occasions,


                                                 3
despite the inmate’s plea to be relocated. Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998)

(per curiam). In both cases, the inmates were facing ongoing threats to their wellbeing.

         Unlike those cases, Plaintiff does not face an ongoing danger from the Jefferson County

Correctional Facility Healthcare Provider because he is no longer at that facility. [Dkt. 1, p. 7].

On April 13, 2019, Plaintiff was relocated to the Wynne Unit. [Dkt. 1, p. 7]. Several months later

on August 8, 2019 Plaintiff initiated this suit. [Dkt. 1]. Therefore, it is not possible for Plaintiff to

have faced imminent danger from the named defendant at the time this suit was filed.

         Accordingly, the action should be dismissed without prejudice. Should Plaintiff wish to

pursue his claims, he shall pay the $400 filing fee and court costs or sufficiently plead facts that

show he faces imminent danger. Additionally, the Court concludes the objections are without

merit.

                                           III.    CONCLUSION

         IT IS ORDERED that plaintiff’s objections [Dkt. 6] are OVERRULED. The findings of

fact and conclusions of law of the magistrate judge are correct, and the report of the magistrate judge

[Dkt. 4] is ADOPTED. A final judgment will be entered in this case in accordance with this

Court’s order.


                                   SIGNED this 14th day of November, 2019.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge




                                                    4
